Citation Nr: 0715444	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-41 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for depressive 
disorder, currently assigned a 30 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Betty Jones, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO increased the disability 
evaluation assigned the appellant's service-connected 
depressive disorder from 10 percent to 30 percent.  The 
appellant, who had active service from February 2000 to May 
2000, disagreed with the assigned rating. See April 2003 
statement from the appellant.  The RO then prepared a 
Statement of the Case that was provided to the appellant in 
February 2004.  The appellant then submitted a VA Form 9 to 
the RO in December 2004.  Although the December 2004 VA Form 
9 was submitted beyond the applicable time period to perfect 
an appeal of the appellant's increased rating claim, the RO 
found the appellant's appeal to be timely in light of the 
RO's failure to provide the February 2004 Statement of the 
Case to the appellant's accredited agent.  As such, the RO 
referred the appellant's case to the Board for appellate 
review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased rating for 
her service-connected depressive disorder discloses a need 
for further development prior to final appellate review.  

In this regard, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain. 38 U.S.C.A. § 5103A (West 2002).  Further, in a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.

A review of the appellant's claims file reveals that the 
appellant has recently been awarded Social Security 
Administration ("SSA") disability benefits. See December 
2006 letter from the Social Security Administration.  While 
SSA decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the appellant in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992) (concluding VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Quartuccio v. Principi, 16 Vet. App. 183, 187- 88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  The Board notes that in this 
case, the RO apparently requested records from the SSA in 
August 2006 and was informed that records pertaining to the 
appellant were available for review. See August 2006 request 
for records and notice that CAPRI records were available for 
review.  However, there is no indication in the claims file 
that (1) the appellant's SSA records were reviewed, (2) that 
any SSA records were associated with the appellant's claims 
file, or (3) that these records were considered in evaluating 
the appellant's increased rating claim.  Since the Board is 
on notice that these records exist and may potentially be 
relevant to the appellant's claim, the case must be remanded 
in order for the RO to associate these records with the 
claims file.  

In addition, a review of the appellant's claims file reveals 
that there are outstanding VA medical records that must be 
associated with the claims file prior to the issuance of a 
decision in this appeal.  Specifically, the Board observes 
that the claims file contains VA medical records dated from 
June 2001 to April 2005.  However, in support of her claim 
for an increased rating, the appellant testified at a hearing 
in October 2005 that she continued to receive mental health 
treatment monthly from a VA medical facility in Chicago, 
Illinois; and that she had in fact last received such 
treatment in September 2005. See October 2005 hearing 
transcript, 
p. 12.  Treatment records dated after April 2005 are not 
contained within the claims file.  Also in terms of 
treatment, the Board observes that the claims file contains a 
letter from a VA medical provider dated in April 2006 in 
which the provider reported that the appellant was enrolled 
in an intensive outpatient Day Hospital Program and that she 
had been compliant with ongoing outpatient treatment. See 
April 2006 letter from Y.G., M.D.  Records pertaining to the 
Day Hospital Program and/or the appellant's treatment also 
have not been associated with the claims file.  Lastly, the 
Board observes that the appellant underwent a mental status 
examination in September 2006 in connection with a separate 
claim.  This examination report indicates that the appellant 
was hospitalized during her evaluation because of suicidal 
ideation.  Records related to this hospitalization are not 
also contained in the claims file.  As such, the Board 
requests that the RO obtain a copy of the outstanding VA 
medical records referenced above. 

Lastly, in light of the appellant's continued psychiatric 
treatment and her September 2006 hospitalization, the Board 
is of the opinion that a more contemporaneous VA examination 
is needed in order to assess the current severity of the 
appellant's depressive disorder.  Although the appellant was 
afforded an examination in September 2006, the Board observes 
that this examination was conducted without review of the 
appellant's claims file. See September 2006 examination 
report, p. 2.   The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the appellant's 
claim. See 38 C.F.R. § 4.2.  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required. 38 C.F.R. § 
19.9(a)(1).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is needed.  The case is 
being returned to the RO via the AMC in Washington, D.C., and 
the VA will notify the appellant if further action on her 
part is required.  




Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the 
appellant was eligible for Social 
Security Administration disability 
benefits.  Any such records received 
should be associated with the 
appellant's claims file.  

3.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facility 
located in Chicago, Illinois dated after 
April 2005.  

4.  Subsequent to the completion of the 
above-referenced development, the RO 
should afford the appellant a VA 
examination in order to assess the 
current severity of her depressive 
disorder.  The appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
appellant's symptoms, clinical findings, 
and associated functional impairment 
that is attributed to her service-
connected depressive disorder, alone.  
If applicable, the examiner should 
identify the symptomatology and related 
functional impairment that is 
attributable to any diagnosed 
nonservice-connected psychiatric 
disorder and distinguish such 
symptomatology from that due to the 
appellant's service-connected depressive 
disorder. See April 2006 letter from 
Y.G., M.D.  The examiner should provide 
medical findings in terms consistent 
with the current criteria for rating 
mental disorders under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, should 
assign a GAF score, and explain the 
meaning of the numerical score assigned 
to the appellant's depressive disorder, 
as well as to any other disorders 
diagnosed.  All findings should be 
reported in detail accompanied by a 
complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her agent should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


